UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2190


SHANNON ROSENBLOOM,

                     Plaintiff - Appellant,

              v.

DEE HUNLEY; KAREN REID; HAND AND STONE MASSAGE AND FACIAL
SPA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:18-cv-00261-MR-WCM)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon Rosenbloom, Appellant Pro Se. Kip D. Nelson, Patti West Ramseur, FOX
ROTHSCHILD LLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shannon Rosenbloom appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing Rosenbloom’s employment

discrimination action and denying her motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Rosenbloom v. Hunley, No. 1:18-cv-00261-MR-WCM (W.D.N.C. Sept. 27,

2019 & July 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2